DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities: “a divisional of U.S. Patent No. 10,292,754” in [0001] of the specification filed 22 July 2019 should be amended to --a continuation of U.S. Patent No. 10,292,754--. The Examiner notes that the Application Data Sheet filed 09 May 2019 designates the current application as a continuation of prior application number 13/884602 (now U.S. Patent No. 10,292,754).
Appropriate correction is required.
Claim Objections
Claim 17 is objected to because of the following informalities: “based, at least in part, a comparison” in lines 8-9 should be amended to --based, at least in part on, a comparison--.  Appropriate correction is required. 
Claims 27-29 are objected to because of the following informalities: “measuring a hypercapnic ventilatory response” in lines 1-2 should be amended to --measuring the hypercapnic ventilatory response--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 32, the claim recites the limitation “a renal denervation treatment” in lines 7-8 which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “renal denervation treatment” of claim 15. For purposes of examination, this will be treated as being the same as the previously recited “renal denervation treatment” of claim 15.
Claim 33 is rejected as being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17, 27, 31 and 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gertner (US 20110092781) in view of Millet (US 20050113709) and in further view of Lazar et al. (US 20100286548) (“Lazar”).
Regarding claim 17, Gertner teaches a method of evaluating effectiveness of a renal denervation procedure to reduce central sympathetic drive (see temporary or 
Gertner further teaches an instance of measuring a response to stimulation after renal afferent nerve inhibition to determine whether to discontinue therapy or continue therapy if the therapeutic effect has not been achieved which involves a comparison between a stimulation response before therapy and a stimulation response after therapy as iterative process until a therapeutic effect is achieved (see Gertner [0282]). Therefore, it would have been further obvious to one of ordinary skill in the art at the time of invention to have modified the method of effectiveness evaluation as taught by Gertner in view of Millet to have included evaluating the central sympathetic state of the patient by comparing a measured response after therapy to a measured response before the procedure as claimed in light of Gertner, the motivation being to provide the additional benefit of determining whether a therapeutic effect has been achieved (see Gertner [0282]). However, Gertner fails to teach an initial hypercapnic ventilatory response of a patient prior to administering the renal denervation procedure by at least measuring gas contents associated with a breath of the patient and at least one of 
Millet teaches a method of measuring pCO2 sensitivity (see [0031], [0033], and [0055]) to evaluate a central sympathetic state of the patient to make determinations of a disease state (see [0046]) comprising providing different ratios of oxygen and carbon dioxide to the patient, and evaluating the hypercapnic ventilatory response (and sympathetic state) to the provided ratios (see [0031], [0046], and [0055]) based on gas contents of a breath of the patient (see “volume of air inhaled or exhaled, amount of exhaled CO2”, [0046] ). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to have modified the measuring and evaluation as taught by Gertner to be based on hypercapnic ventilatory response determined by gas contents of a breath of a patient in light of Millet, the motivation being to provide the additional benefit of better characterizing central sympathetic states of patients with compromised chemoreceptors and the pulmonary activity (and thus sympathetic state) changes associated with such patients (see Millet [0040] and [0046]). However, Gertner in view of Millet fails to teach measuring the initial hypercapnic ventilatory response by at least one of minute ventilation or mouth occlusion pressure.
Lazar teaches a method of determining a pulmonary volume change (see [0015]-[0016]) including interrupting the respiration event by an occlusion of the airflow chamber initiated at a first time instant and terminated at a second time instant subsequent to the first time instant; subsequent to an instant when alveolar and mouth pressure are substantially equal; performing a volume-change event between a third time instant and a fourth time instant, wherein the third and fourth time instants are 
Regarding claim 27, Gertner in view of Millet and Lazar further teaches wherein measuring the hypercapnic ventilatory response of the patient comprises having the patient breathe air with varying percentages of pCO2 and comparing the responding drive to breathe (see Millet: [0031], [0046], and [0055]).
Regarding claim 31, Gertner in view of Millet and Lazar further teaches administering the renal denervation to the patient after measuring the initial hypercapnic ventilatory response and before measuring the post-renal denervation hypercapnic ventilatory response (administering the renal denervation in between measurements as claimed is included as part of the modification in light of Gertner [0282] above for claim 17).
Regarding claims 34 and 35, Gertner fails to teach wherein evaluating the central sympathetic state of the patient comprises evaluating, by a computing device, the central sympathetic state of the patient and displaying, by the computing device, results of evaluating the central sympathetic state of the patient. 
However, Millet further teaches evaluating the central sympathetic state of the patient via a computing device (see use of a processor to calculate an index from received physiological data, [0051]) and displaying the results on a display (see display 44 as a graph or chart; [0051], Fig. 5). Therefore, it would have been further obvious to one of ordinary skill in the art at the time of invention to have modified the evaluation of central sympathetic state as taught by Gertner to be performed by a computing device and then displaying, by the computing device, the results of the evaluation in light of Millet, the motivation being to provide the additional benefit of a visual display of the sympathetic state measured for the physician to use for diagnosis and decision making (see Millet [0051]).

Claims 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gertner in view of Millet, Lazar, and in further view of Clemensen et al. (US 20110098589) (“Clemensen”).
Regarding claims 28 and 29, Gertner in view of Millet and Lazar teaches the limitations of claim 17 with Gertner in view of Millet and Lazar further teaching measuring gas contents, tidal volume (see Millet: [0015] and [0046] as modified above), and mouth occlusion pressure (see Lazar: [0016], see also [0112]), however Gertner in 
Clemensen teaches a method of measuring gas concentrations (see [0072] and [0075], Fig. 3) comprising rebreathing air into a bag (see bag 308, Fig. 3) for a predetermined amount of time (see [0072]). Therefore, it would have been obvious to one of ordinary skill at the time of invention to have modified the method of measuring pCO2 as taught by Gertner in view of Millet and Lazar to include having the patient rebreathe air into a bag for a predetermined time period in light of Clemensen, the motivation being to provide the predictable result of enabling the measurement of changes of the partial pressures/concentration of the rebreathed gas over time for analysis (see Clemensen: [0075]).
Response to Arguments
Applicant’s arguments, see Remarks pgs. 7-12, filed 03 December 2021, with respect to the subject matter eligibility rejection under 35 U.S.C. 101 have been fully considered and are persuasive. The subject matter eligibility rejection under 35 U.S.C. 101 of claims 15-17 and 24-29 has been withdrawn. 
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 15-16, 24-26, 30 and 36 are allowed.
Claims 32 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Gertner (US 20110092781) and Rittman (US 20070032835), fails to reasonably teach or suggest determining whether the patient is likely to response to the renal denervation treatment based at least in part on the measured pCO2 sensitivity of the patient and the evaluation as claimed when considered in combination with the additional claim elements. Gertner (see Gertner [0282]) and Rittman (see Rittman: Abstract) both teach applying simulation before and after therapy to determine whether the treatment is successful, however Gertner and Rittman, when considered alone or in any proper combination with the prior art of record, fail to teach making a determination on whether the patient is likely to respond to renal denervation treatment as claimed. See also applicant’s similar arguments directed to claim 15 on pgs. 13-14 of the remarks filed 03 December 2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Breen (US 20110082380) teaches measuring minute ventilation changes to determine when airway measurements are in non-steady state (see [0098]-[0099]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
                                                                                                                                                                                                        /JAYMI E DELLA/Primary Examiner, Art Unit 3794